UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1701



BERTA PORTILLO,

                                              Plaintiff - Appellant,

          versus


CHARLES J. WELTER; MONTGOMERY COUNTY, MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-854-AW)


Submitted:   November 30, 1999            Decided:   January 4, 2000


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matt P. Lavine, Silver Spring, Maryland, for Appellant. Charles W.
Thompson, Jr., County Attorney, Karen L. Federman Henry, Principal
Counsel for Appeals, Brian G. Kim, Associate County Attorney,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Berta Portillo appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the briefs, joint appendix, and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Portillo v. Welter, No.

CA-99-854-AW (D. Md. Apr. 26, 1999).*   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




* Although the district court’s judgment or order is marked as
“filed” on April 23, 1999, the district court’s records show that
it was entered on the docket sheet on April 26, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2